Justice MARTIN
dissenting.
At the outset, I do not find that the evidence, viewed upon the whole record test, supports the findings by the Commission that the use of the cluster design by CP&L was prudent. N.C.G.S. § 62-94(b)(5) (1982). When the contradictory evidence and the inferences therefrom are considered, the finding of prudence is just not supported by competent, material and substantial evidence. It would serve little purpose to marshall the evidence again, but any ordinary citizen, working to pay his light bill, knows that choosing a construction design which results in the building of excess facilities costing $570,000,000 is not a prudent action— especially when your design engineers have recommended against it. CP&L compounded this error by refusing to seize the opportunity to redesign the facility in 1975.
I agree with the majority that excess facilities, as here, cannot be considered “used and useful” under the law. Again, I agree that no part of the $570,000,000 can be included in the rate base but dissent from the majority’s allowing these costs to be recovered *502as operating expenses through amortization. See State ex rel. Utilities Commission v. Thornburg, 325 N.C. 463, 385 S.E.2d 451, Martin, J., dissenting (1989).
I find that the proper disposition of the $570,000,000 is to classify the amount as excess plant or plant held for future use rather than cancellation costs. As plant held for future use, if all or any part of the present excess facility or plant becomes “used and useful” in the future, it can be placed into the rate base at that time with the consequent benefits to CP&L and its stockholders. If past history is any prologue to the future, this method should allow CP&L to recoup these expenses in a reasonable time and do so within the existing statutory law.